 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILE DIVISION
UNITED STATES OF AMERICA
ORDER SETTING CONDITIONS
V. OF RELEASE
BRADLEY WEEKS Case No. 3:21-mj-1020-JRK

 

IT IS ORDERED that the release of the Defendant is subject to the following

conditions:

(1)

(2)

(3)

(4)

The Defendant shall not commit any offense in violation of federal, state or local law
while on release in this case and shall report any violations or convictions to
/_ Pretrial Services Probation Office immediately.

The Defendant shall report any contact with any law enforcement personnel,

‘including but not limited to, any arrest, questioning, or traffic stop to

Pretrial Services Probation Office immediately.

The Defendant shall remain at the address provided to V ___ the Court
___ Pretrial Services __— Probation Office, and shall not change that address
without prior permission from the Court. YY _ Pretrial Services
___ Probation Office.

The Defendant shall appear at all proceedings as required and shall surrender for
service of any sentence imposed as directed. The Defendant shall next appear VA
before a D.C. Magistrate Judge, 333 Constitution Avenue N.W., Washington
D..C. 20001, Courtroom 06, on _ 1 ~%G@~- 2°21 at 1:00 p.m. Defendant shall
appear virtually.

upon notification of the Clerk of Court.

 
 

ADDITIONAL CONDITIONS OF RELEASE

In order to reasonably assure the appearance of the Defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the Defendant
is subject to the conditions set forth below:

(5)

Financial Conditions:

The Defendant shall execute a Secured Appearance Bond binding Defendant to
pay the United States of America the sum of $ , With $ :
deposited with the Registry of the Clerk of Court, in the event of a failure to
appear as required or to surrender as directed for service of any sentence
imposed or for failure to obey any and all of the other conditions of release
imposed herein.

The Defendant shall execute an Unsecured Appearance Bond binding Defendant
to pay the United States of America the sum of $ 5,000" , with no money
deposited with the Registry of the Clerk of Court, in the event of a failure to
appear as required or to surrender as directed for service of any sentence
imposed or for failure to obey any and all of the other conditions of release
imposed herein.

The Defendant shall execute a Secured Appearance Bond, co-signed by the

 

Defendants’ , binding Defendant to pay the United
States of America the sum of $ , With $ , deposited with
the Registry of the Clerk of Court, on or before , in the event of

a failure to appear as required or to surrender as directed for service of any
sentence imposed or for failure to obey any and all of the other conditions of
release imposed herein.

The Defendant shall execute an Unsecured Appearance Bond, co-signed by the
Defendants’ , binding Defendant to pay the United
States of America the sum of $ , with no money deposited with the
Registry of the Clerk of Court, in the event of a failure to appear as required or
to surrender as directed for service of any sentence imposed or for failure to
obey any and all of the other conditions of release imposed herein.

(6) Release on Personal Recognizance or Unsecured Bond
IT 1S FURTHER ORDERED that the Defendant be released provided that:

The Defendant promises to appear at all proceedings as required and to surrender
for service of any sentence imposed.

 
 

 

(7) CUSTODIANSHIP

The Defendant is placed in the custody of
who agrees: (a) to supervise the Defendant in accordance with all the conditions of release;
(b) to use every effort to assure the appearance of the Defendant at all scheduled court
proceedings; and (c) to notify the Court immediately in the event the Defendant violates any
conditions of release or disappears.

 

Signed
Date Custodian or Proxy

 

 

Address:

 

 

 

Telephone:

 

(8) CO-CUSTODIANSHIP

The Defendant is placed in the co-custody of:
who agrees: (a) to supervise the Defendant in accordance with all the conditions of release;
(b) to use every effort to assure the appearance of the Defendant at all scheduled court
proceedings; and (c) to notify the Court immediately in the event the Defendant violates any
conditions of release or disappears.

 

Signed
Date Custodian or Proxy

 

 

Address:

 

 

 

Telephone:

 

 
 

 

 

 

(9)
ov

x

v

IN

Specific Conditions: The Defendant shall:
A.

On any scheduled court appearances in the _Oss4ecck of Columbre ,

___ Defendant's curfew may be modified by the Pretrial Services Officer.

____ Defendant's curfew may be modified by the Pretrial Services Officer.

Report on a regular basis to Pretrial Services Office as directed by the
Pretrial Services Officer.

Maintain or actively seek lawful employment.
Maintain or commence an educational or vocational program.

Abide by the following restrictions on travel: Defendant’s travel is restricted

to Midd Dsteree of Fleevda
_Y¥__ Defendant's travel may be modified by the Pretrial Services Officer.

_¥ The Defendant will be permitted to travel from Middle Ost--k -& EL
to Datenck cf Clumber for consultation with counsel or

Delewhe. * mast grevihe te tend Cons ons wrth dotts :
of *rasd +o Dic. ant Wack 4 mMeidh Fla awd locuran

Avoid all contact, directly or indirectly, outside the presence of counsel with wl

 

 

the following persons whence iderkib shell be belay
Coyie re Delevdurk avd phercad unter Could. al
wy om

Comply with the following curfew: Defendant must be in __ his __ her v.¢

residence between the hours of

 

Comply with the following curfew: Defendant must be in the residence of
the third party custodian between the hours of

 

Refrain from possessing a firearm, destructive device, or other dangerous
weapon.

Refrain from any Y excessive use of alcohol, and any use or
unlawful possession of a narcotic drug and other controlled substances
defined in 21 U.S.C § 802 unless prescribed by a licensed medical
practitioner.

Continue or undergo medical or psychiatric treatment as needed as directed
by Defendant's Pretrial Services Officer.

Submit to a psychiatric evaluation and treatment mental health
evaluation and treatment as directed by the Pretrial Services Office, with cost
borne by Defendant as determined by the Pretrial Services Office.

 
 

IK

IN

IN

_ case on

Undergo drug testing, urinalysis testing, education, and treatment as
directed by the Pretrial Services Office with the cost borne by Defendant as
determined by the Pretrial Services Office.

Submit to any method of testing required by the Pretrial Services Office or
the Supervising Officer for determining whether the Defendant is using a
prohibited substance. Such methods may be used with random frequency and
include urine testing, the wearing of a sweat patch, a remote alcohol testing
system, and/or any form of prohibited substance screening or testing.
Defendant shall be financially responsible for this program to the extent
determined by the Pretrial Services Office.

Refrain from obstructing or attempting to obstruct, adulterate, dilute or
tamper, in any fashion, with the efficiency and accuracy of any prohibited
substance testing that is required as a condition of release.

Surrender passport tothe Glerkcof Courtby——________—-andN.
ot apply

for or obtain a new erreplacement passport, or any other travel document.

Not use any credit or credit access devices or incur any charge on credit,
unless pre-approved by the Pretrial Services Officer.

Not be involved in any financial transactions involving the use of checks and
not use any credit or credit access devices or incur any charge on credit.

Continue to abide by the Standard Terms and any Special Terms of
Supervision of Probation in the Judgment in a Criminal Case (Doc. No.
), filed in this case on

 

Continue to abide by the Standard Conditions and any Special Conditions
of Supervision in the Judgment in a Criminal Case (Doc. No. ), filed in this

 

Participate in the electronic monitoring program under the direction of
Pretrial Services. Costs to be contributed by the Defendant at the direction
of Pretrial Services. Gleb Pusrhivnimy System. Gar

Participate in the following home confinement program component and
abide by all of the requirements of the program which will include either
electronic monitoring or global positioning system under the direction of
Pretrial Services. Costs to be contributed by the Defendant at the direction
of Pretrial Services.

Comply with the following curfew: Defendant must be in the third party
Custodian’s residence at all times except for attorney visits; medical
appointments; religious services; court appearances; court ordered

-5-

 
 

 

(10)

obligations; or other activities, including employment, as pre-approved
by the Pretrial Services Officer.

Not possess or use any computer or access the internet or possess or use
any cellular telephone or other devices that have internet access
capabilities.

Pretrial Services may pre-approve Defendant's use or access of a
computer having internet access capabilities solely for seeking
employment or employment related matters.

Submit to inspections of any computer(s) or electronic device(s) to ensure
that it does not have the capability to access the internet.

Not have any contact with minors without direct supervision of a responsible
adult.

Not enter or visit any areas or locations where children regularly
congregate, including but not limited to schools, child care facilities,
libraries, parks, playgrounds, and shopping malls.

Not have any direct or indirect contact outside the presence of counsel with
victims, witnesses or family of victims or witnesses.

Special Condition(s):

 

 

 

 

(11)

Prior to Defendant’s Release:

A.

Defendant shall suggest a third party custodian and a hearing must be
conducted for the Court to find the third party custodian suitable.

___ A third party custodian hearing was held and the court is satisfied with the
third party custodian.

The Court must conduct a Nebbia hearing to determine the source of collateral
being utilized in posting the bond.

___ A Nebbia hearing was held and the Court is satisfied that the
Nebbia requirements have been met as to the source of collateral being
utilized in posting the bond.

 
 

 

ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate
issuance of a warrant for your arrest, a revocation of release, an order of detention, and a
prosecution for contempt of court and could result in a term of imprisonment, a fine, or both.

The commission of any crime while on pre-trial release may result in an additional
sentence to a term of imprisonment of not more than ten years, if the offense is a felony; or
a term of imprisonment of not more than one year, if the offense is a misdemeanor. This
sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to five years of imprisonment, and a
$250,000 fine or both to intimidate or attempt to intimidate a witness, victim, juror, informant
or officer of the court, or to obstruct a criminal investigation. It is also a crime punishable by
up to ten years of imprisonment, a $250,000 fine or both, to tamper with a witness, victim or
informant, or to retaliate against a witness, victim or informant, or to threaten or attempt to
do so.

lf after release, you knowingly fail to appear as required by the conditions of release,
or to surrender for the service of sentence, you may be prosecuted for failing to appear or
surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of
fifteen years or more, you shall be fined not more than $250,000 or imprisoned for
not more than ten years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than
fifteen years, you shall be fined not more than $250,000 or imprisoned for not more
than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more
than two years, or both;

(4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more
than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to
the sentence for any other offense. In addition, a failure to appear may result in the forfeiture
of any bond posted.

 
 

 

Acknowledgment of Defendant

| acknowledge that | am the Defendant in this case and that | am aware of the
conditions of release. | promise to obey all conditions of release, to appear as directed, and
to surrender for service of any sentence imposed. | am aware of the penalties and sanctions
set forth above.

pate: 1 (21/2021 Bord \nhar_

Signature of Defendant

O112 Yorlar Sireet
Address

MaccAtnny | Fu AOY“-SOq -3500
City and State 3,6q3 Telephone

DIRECTIONS TO UNITED STATES MARSHAL
nA The Defendant is ORDERED released after processing.

() The United States Marshal is ORDERED to keep the Defendant in custody until
notified by the clerk or judicial officer that the Defendant has posted bond and/or
complied with all other conditions of release. The Defendant shall be produced before
the appropriate judicial officer at the time and place specified, if still in custody.

Date:_|- Al- 202) avin a. Ko SA

JAMES R. KLINDT
United States Magistrate Judge

Copies to:

Assistant U.S. Attorney (Taylor)
Matthew Kachergus, Esquire
U.S. Marshals Service

U.S. Pretrial Services

U.S. Probation Office
Defendant

Third Party Custodian(s) (if any)

 
